
	
		III
		Calendar No. 131
		111th CONGRESS
		1st Session
		S. RES. 81
		IN THE SENATE OF THE UNITED STATES
		
			March 23, 2009
			Ms. Collins (for
			 herself, Mr. Kerry, and
			 Mr. Durbin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			July 28, 2009
			Reported by Mr. Kerry,
			 with an amendment and with amendments to the preamble
			Omit the part struck through and insert the part
			 printed in italic
		
		RESOLUTION
		Supporting the goals and ideals of World
		  Water Day.
	
	
		Whereas the United Nations General Assembly, by
			 resolution, has designated March 22 of each year as World Water
			 Day;
		Whereas a person needs 4 to 5
			 litersgallons of water per day to
			 survive;
		Whereas a person can live weeks without food, but only
			 days without water;
		Whereas every 15 seconds a child dies from a water-borne
			 disease;
		Whereas, for children under
			 5 years of age
			 5,
			 water-bornerelated diseases are the
			 second leading
			 cause of death;
		Whereas millions of women and children
			 already
			 spend several hours a day collecting water from distant, often polluted
			 sources;
		Whereas
			 every dollar spent on
			 water and sanitation saves an average of $9 in costs averted and productivity
			 gained884,000,000 people do not have access to safe
			 drinking water;
		Whereas
			 2,500,000,000 people do not have access to adequate sanitation and
			 1,200,000,000 people do not have access to any sanitation facilities;
		Whereas
			 water-related diseases are responsible for 80 percent of all illness and deaths
			 in the developing world;
		Whereas, at any given time, 1/2 of
			 the hospital beds in the
			 worldsub-Saharan
			 Africa are occupied by patients suffering from
			 a water-borne
			 diseasewater-related diseases;
		Whereas
			 88 percent of all
			 diseases are caused by unsafe drinking water, inadequate sanitation, and poor
			 hygiene50
			 percent of childhood malnutrition is associated with water- and
			 sanitation-related diseases;
		Whereas
			 1,100,000,000 (1 in 6)
			 people lack access to anevery dollar invested in
			 improved water supply and
			 sanitation yield gains of $4 to $12, depending on the type of
			 intervention;
		Whereas 2,600,000,000 people in the
			 world lack access to improved sanitation;
		Whereas the 263 transboundary lake and river basins in the
			 world are part of the territory of 145 countries and cover nearly ½ of the land
			 surface of the Earth;
		Whereas climate change may cause more extreme floods and
			 droughts, increasing political tension and the potential for clashes over
			 transboundary fresh water resources;
		Whereas the global celebration of World Water Day is an
			 initiative that grew out of the 1992 United Nations Conference on Environment
			 and Development in Rio de Janeiro, Brazil;
		Whereas the participants in the 2002 World Summit on
			 Sustainable Development in Johannesburg,
			 South Africa,
			 including the United States,
			 agreed
			 toadopted the Plan of
			 Implementation which included an agreement to work to reduce by
			 1/2from the baseline year
			 1990, between
			 1990 and 2015—
			(1)the
			 proportion of people who are unable to reach or to afford safe drinking
			 water,; and
			(2)and the proportion of
			 people without access to basic sanitationby 2015; and
			Whereas
			 Congress passed and the
			 President signed into law the Senator Paul Simon Water for the
			 Poor Act of 2005 (Public Law 109–121), which was intended to elevate the
			 role of water and sanitation policy in the development of U.S. foreign policy
			 and improve the effectiveness of U.S. official programs: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of World Water Day;
			(2)urges an
			 increased effort and the investment of greater resources by the Department of
			 State, the United States Agency for International Development, and all relevant
			 Federal departments and agencies toward providing sustainable and equitable
			 access to safe drinking water and sanitation for the poor and the very poor;
			 and
			(3)encourages the
			 people of the United States to observe the week of World Water Day with
			 appropriate activities that promote awareness of the importance of—
				(A)access to clean
			 water and
			 sanitation; and
				(B)cooperation
			 between stakeholders in transboundary water management.
				
	
		July 28, 2009
		Reported with an amendment and with amendments to the
		  preamble
	
